Citation Nr: 9922633	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-44 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for postoperative 
arthroscopic repair of the left knee cartilage with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to October 
1991.

This appeal arose from a July 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
postoperative arthroscopic repair of the left knee cartilage 
with traumatic arthritis, and which assigned it a 
noncompensable evaluation.  In June 1998, this case was 
remanded for additional development.  In December 1998, a 
rating action was issued which increased the disability 
evaluation assigned to the service-connected left knee 
disorder to 10 percent.


FINDING OF FACT

The veteran's service-connected postoperative arthroscopic 
repair of the left knee cartilage with traumatic arthritis is 
manifested by subjective complaints of pain, swelling, give 
way and locking, with no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding, excess 
fatigability or incoordination and with x-ray evidence of 
degenerative changes.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected postoperative arthroscopic repair of the left knee 
cartilage with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, Codes 5003, 
5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 
(1998).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1998).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257 (1998).  Limitation 
of flexion of either leg to 45 degrees or limitation of 
extension of either leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
flexion limited to 30 degrees or extension limited to 15 
degrees.  38 C.F.R. Part 4, Codes 5260, 5261 (1998).

A review of the veteran's service medical records revealed 
that he was first seen in January 1987 complaining of an 
injury to the left knee, incurred while playing basketball.  
On September 26, 1989, he noted a history of a patellar 
dislocation at the age of 7.  He had had intermittent locking 
of the knee since then.  An x-ray revealed a loose body.  He 
was hospitalized in October 1989, when he was found to have a 
lateral meniscus tear as well as chondromalacia of the left 
knee.  On October 27, 1989, he underwent a partial lateral 
meniscectomy of the left knee as well as a partial 
synovectomy of the left knee.  Minimal problems were noted at 
the time of his separation from service.

The veteran was examined by VA in November 1993, during which 
he complained of left knee discomfort.  He indicated that he 
had difficulties with prolonged standing and walking, as well 
as when he went up and down stairs.  The objective 
examination found no swelling or deformity.  There was no 
subluxation, nonunion, malunion or loose motion.  Range of 
motion was from 0 to 120 degrees.  An x-ray showed no 
significant abnormality.  The diagnosis was postoperative 
arthroscopic repair of cartilage with resultant traumatic 
arthritis.

VA re-examined the veteran in August 1998.  He complained of 
pain, swelling, give way and locking.  He did not complain of 
weakness, stiffness, redness, instability, fatigability or 
lack of endurance.  While he noted that he occasionally wore 
a brace, he was not wearing one at the time of the 
examination.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding.  He walked with 
a very slight limp.  Range of motion was from 0 to 101 
degrees (normal range of motion was noted to be 0 to 140 
degrees).  There was no evidence of weakened movement, excess 
fatigability or incoordination.  The examiner stated that if 
he was in any pain, he did not complain of it during the 
examination, although he did note that he had flare-ups.  The 
diagnosis was alleged degenerative joint disease with slight 
loss of function due to pain.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected postoperative arthroscopic repair of the left knee 
cartilage with traumatic arthritis is not warranted.  The 
objective evidence does not demonstrate the existence of a 
moderate impairment of the left knee.  There was no evidence 
of recurrent subluxation or lateral instability.  Range of 
motion was from 0 to 101 degrees.  Clearly, flexion was not 
limited to 30 degrees nor was extension limited to 15 
degrees, as would be required to justify a 20 percent 
disability evaluation.  Moreover, there was no objective 
evidence of painful motion, excess fatigability, weakened 
movement or incoordination.  The veteran has stated that he 
experiences increased pain during flare-ups; however, there 
is no objective evidence to substantiate this assertion 
(i.e., treatment records).  Should the veteran experience 
such flare-ups, he is encouraged to document these via 
private or VA outpatient treatment.  Based upon the current 
findings, it cannot be argued that an evaluation in excess of 
10 percent is warranted.

Finally, it is noted that are occasions when a veteran could 
be entitled to a separate evaluation for degenerative 
changes.  For a knee disability rated under 38 C.F.R. Part 4, 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under 38 C.F.R. Part 4, Codes 5260 or 5261 need not be 
compensable but must at least meet the criteria for a 0 
percent rating.  A separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).  In the 
instant case, the veteran's recorded left knee limitation of 
motion did not meet the criteria for a 0 percent evaluation 
(see above).  Moreover, while there was x-ray evidence of 
degenerative changes, there was no objective evidence of 
painful motion.  Therefore, the evidence argues against a 
finding of entitlement of a separate rating for arthritis of 
the left knee.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected postoperative 
arthroscopic repair of the left knee cartilage with traumatic 
arthritis.


ORDER

An increased evaluation for the service-connected 
postoperative arthroscopic repair of the left knee cartilage 
with traumatic arthritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

